*319In this case where defendant was accused of acting in concert with two other men in a burglary where all three men impersonated police officers and displayed what appeared to be police shields, the court properly exercised its discretion when it admitted evidence that, approximately six months after the crime, the police recovered a total of three purported police shields from the car and apartment of a separately tried codefendant. Although the burglary victim was not asked to identify these shields, the evidence supported a reasonable inference that they were used in the burglary, and any question as to the identity of the shields went to the weight to be accorded the evidence, not its admissibility (see People v Mirenda, 23 NY2d 439, 452-454 [1969]; People v Del Vermo, 192 NY 470, 478-482 [1908]; People v Smith, 265 AD2d 175 [1999], lv denied 95 NY2d 938 [2000]). To the extent that defendant is raising a constitutional claim, such claim is both unpreserved and without merit. Concur— Andrias, J.P., Nardelli, Sweeney, DeGrasse and Freedman, JJ.